DETAILED ACTION
	For this Office action, Claims 1-11, 14, 15 and 20-23 are pending.  Claims 12, 13 and 16-19 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 June 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 15 June 2022, with respect to the grounds of rejection of Claims 1-11, 14, 15 and 20-23 under 35 U.S.C. 103 have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended independent Claim 1 to further clarify and narrow the scope of the claims by adding new limitations regarding the claimed method of extraction.  Upon further consideration, the amended claims overcome the teachings of the cited prior art used in the grounds of rejection of the previous Office action; therefore, the grounds of rejection have been withdrawn.  For more detail on why the grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 15 June 2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Kevin Edward Holbeche on 29 June 2022.
The application has been amended as follows: 
Claim 3 shall now read as:
3.  The method of claim 1, wherein after the extraction step, the extracted cannabinoidis separated using chromatography including ion exchange or reverse phase.  

Claim 4 shall now read as:
4.  The method of claim 3, wherein the separated cannabinoidis identified and/or quantified using mass spectrometry (MS).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: independent Claim 1 has been amended to further require that the at least one washing step is performed with a polar solvent comprising water and the vacuum drying step is performed at the same refrigerated temperature as the extraction step also recited in the claims.  These features, in combination with the remaining features recited in the claims, are not taught or suggested in the prior art (whereas the cited prior art is considered the most pertinent to the claims of the instant application); therefore, the claims are considered allowable after entry of the examiner amendments detailed above.  For more detail on why the claims are considered allowable, please consult the Applicant Arguments/Remarks Made in an Amendment filed 15 June 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        06/29/2022